United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2906
                        ___________________________

                                     Neil S. Alper

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                      Gallup, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                            Submitted: January 25, 2013
                              Filed: February 28, 2013
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

      Neil Alper appeals the district court’s1 grant of summary judgment in favor of
defendant Gallup, Inc. (Gallup). Alper alleged that Gallup failed to hire him for a

      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
position in Bangkok, Thailand, because of his race (white) and national origin
(United States) in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e, et seq. (Title VII).

       After careful consideration, see Estate of Morgan v. Cook, 686 F.3d 494, 496
(8th Cir. 2012) (appeals court reviews grant of summary judgment de novo), we
conclude summary judgment was proper. The undisputed evidence showed that the
position for which Alper applied included Thai citizenship as a qualification, and that
Alper was not a Thai citizen; and Alper presented no evidence suggesting that the
citizenship requirement was a pretext for national-origin discrimination. See
Espinoza v. Farah Mfg. Co., Inc., 414 U.S. 86, 91-92 (1973) (Title VII does not
protect against citizenship discrimination; citizenship requirement is unlawful if it is
pretext for national-origin discrimination); Arraleh v. County of Ramsey, 461 F.3d
967, 975 (8th Cir. 2006) (to show prima facie case in failure-to-hire action, plaintiff
must show he is member of protected class, was qualified for position, was denied
position, and employer hired someone outside protected class).

       We also conclude the district court did not abuse its discretion by denying
Alper’s motions to compel discovery and to take a corporate deposition, or by
granting summary judgment when it did. See Pony Computer, Inc. v. Equus
Computer Sys. of Mo., Inc., 162 F.3d 991, 996 (8th Cir. 1998) (standard of review;
absent showing that discovery has been inadequate, “summary judgment is
appropriate despite incomplete discovery”). Finally, we grant Gallup’s motion to
strike Alper’s addendum submitted on appeal to the extent it raises new evidence and
allegations, see Dakota Indus., Inc. v. Dakota Sportswear, Inc., 988 F.2d 61, 63 (8th
Cir. 1993) (generally appeals court cannot consider evidence not contained in record
below), and deny as moot Alper’s motion for an expedited decision.

       Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                        ______________________________

                                          -2-